Opinion on Rehearing. A Petition for Rehearing has been filed by respondent in the above entitled cause, and it is urged as grounds for a rehearing that the claimant was guilty of laches, and that the appropriation from which the money was payable, was exhausted. This was given consideration in the original opinion and because the Chicago Park District, etc. is a municipal body, we held that the defense of laches did not apply. The reason for this is that the heads of municipal bodies, whose duties might require them to act promptly in certain instances, are frequently changed, through no fault of the municipal body. It would, therefore, be an injustice to such municipal body, to hold it strictly to the doctrine of laches. It is a familiar doctrine that, apart from any question of statutory limitation, courts of equity will discourage laches and delay in the enforcementof rights. The general principle is that nothing can call forth the court of chancery into activity but conscience, good faith, and reasonable diligence. Where these are wanting, the court is passive and does nothing. The doctrine is founded principally on the equity maxims, “he who seeks equity must do equity, ” “ he who comes into equity must come with clean hands,” and “the laws serve the vigilant, and not those who sleep over their rights,” and is based on consideration of public policy. Its object is in general to exact of the claimant fair dealing with his adversary, and the rule was adopted largely because after great lapse of time, from death of parties, loss of papers, death of witnesses, change of title, intervention of equities, or other causes there is danger of doing injustice, and there can be no longer a safe determination of the controversy. The same rule it would seem, would apply to the other defenses. The Chicago Park District, being a municipal body, we hold does not come within the rule. The motion for a rehearing is, therefore, denied.